*635opinion.
By his Honor John at. Paul.
She defendant is an incorporated association or workingmen, and forma a "looal Union" in a wider association known as the "International longshoremen's Association."
Plaintiffs claim that they were illegally expelled from said looal Union; that they appealed tn due course to the higher authorities in said International Association, hy whom it ivas ordired that they he re-instated. That nevertheless the local Union refused to obey such mandate and to re-instate them; whereby they have been unable to find work. That the financial affairs of defendant have been grossly mismanaged by its offioers. 'wherefore they pray for reinstatement as members, for damagrs, and for the appointment of a reoeiver.
The defendant filed an exception of no cause of action, which the trial Judge sustained.
IYe think the judgment appealed from is erroneous. Of course plaintiffs ere without interest in the appointment of a reoeiver for defendant unless and until they be reinstated as members; and they are not entitled to be heard on that issue at this time. But a member illegally suspended or expelled from an association has a double oause of action against it, one for reinstatement and another for tho damages he may have sustained.
*636June 27th, 1921.
Schneider vs Local Union, 116 La 270 Johnson vs Grand Lodge, 13 Orleans 311 Morrison vs Grand Lodge, Our Locket No. 7060
The other exceptions aro por'ups not before us, hut they seem to have little r.erit in then; except that plaintiffs should specify the amount claimed by each of them, and not lump theAr olaJmn together#
'fho Judgment app3i.lort f *om iá therefore reversed, and it is nov/ ordered that this case he remanded for trial in due course according to law and the views hereinabove expressed# Defendant to pay the costs of this appeal, and the other costs to await the final judgment,
New Orleans La,